                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                      : CRIMINAL NUMBER: 4:21-CR-14 (CDL)
                                              :
       v.                                     :
                                              :
CATHY L. LOWE                                 :
_______________________________               :

                         CONSENT ORDER FOR CONTINUANCE

       The defendant in the above-styled case was indicted on April 14, 2021, and arraigned on

April 27, 2021. Pre-trial Conference has been set for August 3, 2021.

       The parties have represented to the Court that this case is complex and involves voluminous

discovery. The Defendant and the Government consent to continuing the case to the Court’s

regularly scheduled January, 2022 Term.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

hereafter to the January, 2022 term, and that the Speedy Trial deadline for the trial in this matter

imposed by 18 U.S.C. Sect. 3161(c)(1) be extended to that time.

       It is the Court=s finding that the ends of justice [18 U.S.C. Sect. 3161(h)(8)(A)] served by

the granting of this continuance outweigh the best interests of the public and the Defendant in a

speedy trial for the reason that failure to grant such continuance could result in a miscarriage of

justice [18 U.S.C. Sect. 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny

counsel for the Defendant and the Government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence [18 U.S.C. Sect. (h)(8)(B)(iv)].


       SO ORDERED, this 12th day of July, 2021.


                                              S/Clay D. Land
                                              CLAY D. LAND
                                              UNITED STATES DISTRICT JUDGE
